DETAILED ACTION
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, 8, 13, 14 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thubert et al. (USPN 9,319,332).
Regarding claim 1, Thubert teaches a period mapping method, comprising: receiving, by a first network device, first information sent by a second network device, wherein the first information carries a first number, the first number is a number of the first period of the second network device, and the first number comprises a first label number and a first group number [Col. 11, line 64 – Col. 12, line 29, sends period for reception to the second device where the information comprises of label number which is slot frame ID and chunks information which is group information]; determining, by the first network device, a first period that can be used to send the first information, wherein a second number of the first period comprises a second label number and a second group number, the first label number and the first group number meet a mapping relationship with the second label number and the second group number [Fig. 8, child and parent nodes are mapped for transmission and reception where labels are matched for transmission and reception, Col. 11, line 64 – Col. 12, line 29 and Col. 14, line 18 – Col. 15, line 61]; and establishing, by the first network device, mapping relationships between numbers of a plurality of periods of the first network device and numbers of a plurality of periods of the second network device based on the mapping relationship [Col. 14, line 18 – Col. 15, line 61, mapping relationship between reception and transmission devices is formed for plurality of periods based on traffic flow requirements].
Regarding claims 7, 13 and 20, Thubert teaches p bits of the first information are used to indicate a value of the first label number [Fig. 3, 320]; and q bits of the first information are used to indicate a value of the first group number, wherein p and q are positive integers [Fig. 3, 320].
Regarding claim 8, Thubert teaches a period mapping method, comprising: determining, by a second network device, a first number, wherein the first number is a number of the first period of the second network device, and the first number comprises a first label number and a first group number [Col. 11, line 64 – Col. 12, line 29, sends period for reception to the second device where the information comprises of label number which is slot frame ID and chunks information which is group information]; and sending, by the second network device, first information to a first network device, Page 4 of 8Application No. 17/185,679Preliminary Amendmentwherein the first information carries the first number, and the first information is used to support the first network device in establishing mapping relationships between numbers of a plurality of periods of the first network device and numbers of a plurality of periods of the second network device [Col. 11, line 64 – Col. 12, line 29 and Col. 14, line 18 – Col. 15, line 61].
Regarding claim 14, Thubert teaches a first network device, comprising: a receiver, configured to receive first information sent by a second network device, wherein the first information carries a first number, the first number is a number of the first period of the second network device, and the first number comprises a first label number and a first group number [Col. 11, line 64 – Col. 12, line 29, sends period for reception to the second device where the information comprises of label number which is slot frame ID and chunks information which is group information]; a processor, configured to determine a first period that can be used to send the first information, wherein a second number of the first period comprises a second label number and a second group number, the first label number and the first group number meet a mapping relationship with the second label number and the second group number [Fig. 8, child and parent nodes are mapped for transmission and reception where labels are matched for transmission and reception, Col. 11, line 64 – Col. 12, line 29 and Col. 14, line 18 – Col. 15, line 61], wherein the processor is further configured to establish mapping relationships between numbers of a plurality of periods of the first network device and numbers of a plurality of periods of the second network device based on the mapping relationship [Col. 14, line 18 – Col. 15, line 61, mapping relationship between reception and transmission devices is formed for plurality of periods based on traffic flow requirements].
Allowable Subject Matter
Claims 2-6, 9-12 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Awater et al. (USPN 7,173,918) teaches network stations select a communication connection with one of the access points using a predetermined cost function.  The selection is also based on transmitted access point traffic load parameters, stored network station traffic load parameters, indicative of traffic loads in access points and network stations respectively.
Metts et al. (USPN 9,825,839) teaches an edge device controller configured to provision a multiple edge device to facilitate analytics.  The provisioning includes instructing a first primary edge devices to perform analytics as a function of data transmitted from the edge devices in a first group and a second primary edge device to perform analytics as a function of data transmitted from the edge devices in a second group.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANDRAHAS PATEL whose telephone number is (571)270-1211. The examiner can normally be reached Monday - Thursday 7:30 - 17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Chandrahas B Patel/             Primary Examiner, Art Unit 2464